       Case 7:20-cv-00122-MCR-GRJ Document 18 Filed 07/02/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF FLORIDA
                                       PENSACOLA DIVISION

----------------------------------------------------------------
IN RE: 3M COMBAT ARMS EARPLUG                                          Case No. 3:19-md-2885
PRODUCTS LIABILITY LITIGATION                                          Judge M. Casey Rodgers
----------------------------------------------------------------       Magistrate Judge Gary R. Jones
This Document Relates to:

Michelle Blum
Case No. 7:20-cv-00122-MCR/GRJ

-----------------------------------------------------

                PLAINTIFF’S MOTION TO DISMISS WITHOUT PREJUDICE

         COMES NOW Plaintiff, Michelle Blum, by and through her undersigned attorneys, and

pursuant to Federal Rule of Civil Procedure 41(a)(2), moves this Court to dismiss the above-

styled action against all Defendants without prejudice, with each party to bear its own attorneys’

fees and costs.

         WHEREFORE, Plaintiff prays that this Court enter an order dismissing this action

without prejudice, with each party to bear its own attorneys’ fees and costs.

                                                        Respectfully submitted,

                                                        MOSTYN LAW

                                                        /s/ Michael A. Burns
                                                        Michael A. Burns
                                                        FL Bar No. 0973130
                                                        Caroline L. Maida
                                                        TX Bar No. 24078906
                                                        Email: epefile@mostynlaw.com
                                                        3810 W. Alabama St.
                                                        Houston, TX 77027
                                                        Telephone: (713) 714-0000
                                                        Facsimile: (713) 714-1111

                                                        Attorneys for Plaintiff
      Case 7:20-cv-00122-MCR-GRJ Document 18 Filed 07/02/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I do hereby certify that on this 2nd day of July, 2021, a true and correct copy of the

foregoing was electronically filed with the Clerk of Court and served using the CM/ECF system.

                                             /s/ Michael A. Burns
